Cooper, J.,
delivered the opinion of the court.
The purpose of section 2376 of the code of 1880 is to discourage *133frivolous and vexatious litigation, while that of section 1497 is to discourage resort to the circuit court in those cases in which relief might be fully secured by suit before justices of the peace. The latter section has reference only to actions ex contractu. Since this action is not of that character, no certificate from the judge was necessary to carry costs.

The judgment is affirmed.